998 F.2d 7
302 U.S.App.D.C. 389
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Bryan BUNYAN, Appellant.
No. 92-3258.
United States Court of Appeals, District of Columbia Circuit.
June 25, 1993.

Before:  EDWARDS, WILLIAMS and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's sentence be affirmed.   The facts support the district court's conclusion that, for the purpose of sentencing, it was reasonably foreseeable to appellant that his co-conspirators were in possession of large quantities of narcotics, and that appellant's "relevant conduct" should include the approximately 85 grams of cocaine possessed by the members of the conspiracy.   See United States v. Lam Kwong-Wah, 966 F.2d 683 (D.C.Cir.), cert. denied, 113 S.Ct. 287 (1992) (upholding district court's finding that defendant should reasonably have foreseen that drug conspiracy involved 3.4 kilograms when defendant was present at meeting where details of sale were discussed).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.